

AMENDMENT NO. 3
TO THE
SWIFT ENERGY COMPANY
2005 STOCK COMPENSATION PLAN


SWIFT ENERGY COMPANY, a Texas corporation (the “Company”), pursuant to the
authority granted in Section 14(b) of the Swift Energy Company 2005 Stock
Compensation Plan (the “Plan”), hereby amends the Plan, effective as of May 8,
2007, as follows:
 
WITNESSETH:
 
WHEREAS, the Plan, as amended by Amendment No. 1 effective May 9, 2006, provides
for the maximum aggregate number of shares of the Company’s common stock in
respect of which Awards may be granted under the 2005 Plan as 1,750,000 shares
(“Plan Maximum”); and
 
WHEREAS, the Board of Directors of the Company and the requisite number of the
Company’s shareholders have approved the Plan Maximum to be increased by up to
an additional 300,000 shares:
 
NOW, THEREFORE, the Plan shall read as follows:
 
1.  
Existing Section 5(b) of the Plan shall remain in its entirety except that
“1,750,000” be deleted and “up to 2,050,000” be substituted in its place.

 
2.  
Except as amended hereby, the Plan shall remain in full effect.

 
IN WITNESS WHEREOF, the Plan is amended effective as of the day and year first
above written.
 

 
SWIFT ENERGY COMPANY
 
By:
 /s/ Alton D. Heckaman, Jr.
 
 
Alton D. Heckaman, Jr.
Executive Vice President &
Chief Financial Officer



